 1
     GUTRIDE SAFIER LLP
 2   Seth A. Safier (State Bar No. 197427)
      seth@gutridesafier.com
 3   Todd Kennedy (State Bar No. 250267)
      todd@gutridesafier.com
 4   100 Pine Street, Suite 1250
     San Francisco, California 94111
 5   Telephone: (415) 639-9090
 6   Facsimile: (415) 449-6469
     Attorneys for Plaintiffs
 7

 8
                          UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10                          SAN FRANCISCO DIVISION

11
      SHERRI SNOW and LINDA                      Case No. 3:20-cv-03698-WHO
12
      CONNER, as individuals, on behalf of
13    themselves, the general public and those   Plaintiffs’ Opposition to
      similarly situated,                        Defendant’s Second Motion to
14                                               Compel Arbitration
                                Plaintiffs,
15              v.
                                                 Honorable William H. Orrick
16                                               Dept.: Courtroom 2, 17th Floor
      EVENTBRITE, INC.,
17                                               Date: August 18, 2021
                                Defendant.       Time: 2:00 p.m.
18

19

20

21

22

23

24

25

26
 1                                                Table of Contents

 2

 3
     A.      THE COURT’S DENIAL OF EVENTBRITE’S FIRST MOTION TO
 4                       COMPEL ARBITRATION 3

 5        B. Eventbrite’s Attempt to Supplement the Record ...................................... 5

 6        C. Eventbrite’s Refusal to Produce Discovery Regarding Mr. Popoff’s

 7             Declaration, and Plaintiffs’ Motion to Compel ........................................ 6
          D. Eventbrite’s Discovery Delays and Failure to Comply with the Court’s
 8
               Order ......................................................................................................... 8
 9
          E. Mr. Popoff’s Deposition Confirmed that Eventbrite Failed to Produce the
10
               Files and Metadata Corresponding to the Terms of Service. .................. 10
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     3:20-cv-03698-WHO                Opposition to Defendant’s Second Motion to Compel, p. i
 1                                                          CASES

 2   Abu-Lughod v. Calis, No. CV 13-2972 DMG (RZx), 2015 U.S.
        Dist. LEXIS 189550 (C.D. Cal. May 20, 2015) ............................................... 4
 3   Arizona v. California, 460 U.S. 605 (1983).......................................................... 21
 4   Cullen v. Shutterfly Lifetouch, LLC, No. 20-cv-06040-BLF, 2021
        U.S. Dist. LEXIS 95440 (N.D. Cal. May 19, 2021) ....................................... 23
 5
     In re Apple Inc. Device Performance Litig., 386 F. Supp. 3d 1155
 6       (N.D. Cal. 2019).............................................................................................. 21
 7   Ingle v. Circuit City, 408 F.3d 592 (9th Cir 2005); .............................................. 20
 8   Khasin v. R. C. Bigelow, Inc., No. 12-cv-02204-WHO, 2015 U.S.
        Dist. LEXIS 126042 (N.D. Cal. Sep. 21, 2015).............................................. 21
 9
     Lower Elwha Band of S'Klallams v. Lummi Indian Tribe, 235 F.3d
10      443 (9th Cir. 2000).......................................................................................... 20

11   Nguyen v. Barnes & Noble Inc., 763 F.3d 1171 (9th Cir. 2014) .......................... 17

12   Nguyen v. Barnes & Noble Inc., 763 F.3d 1179 (9th Cir. 2014) .......................... 23

13   Norcia v. Samsung Telecomms. Am., LLC, 845 F.3d 1279 (9th Cir.
        2017) ............................................................................................................... 16
14   United States v. Houser, 804 F.2d 565 (9th Cir. 1986) ........................................ 21
15   United States v. Jingles, 702 F.3d 494 (9th Cir. 2012) ......................................... 20
16

17

18

19

20

21

22

23

24

25

26



     3:20-cv-03698-WHO Opposition to Defendant’s Second Motion to Compel, p. ii
                                        Introduction
 1
         Defendant Eventbrite, Inc. (“Eventbrite”) is an online ticket seller who refused to
 2
     provide consumers with refunds for events that were canceled, postponed, or rescheduled
 3
     following the COVID-19 outbreak. Plaintiffs filed suit.
 4
         In order to sidestep its legal obligation to refund consumers for event purchases,
 5
     Eventbrite brought a motion to compel arbitration seeking to force Plaintiffs into individual
 6
     arbitrations. This Court denied Eventbrite’s motion, finding that it failed to carry its burden
 7
     of proof. The Court first expressed concerns about Eventbrite’s evidence of mutual assent,
 8
     noting “[t]his motion turns on whether or not the plaintiffs were on inquiry notice based on
 9
     online agreements. Yet the evidence Eventbrite offers does not demonstrate what versions of
10
     the sign-in wrap agreements the plaintiffs would have seen during the relevant time period.”
11
     (Dkt. No. 22 at 7.) Despite stating in its motion that it conducted interviews with
12
     knowledgeable personnel and reviewed code, Eventbrite failed to produce design evidence
13
     of all the sign-in wraps Plaintiffs would have seen. (Dkt. No. 22 at 8.)
14
         Eventbrite was also caught putting contradictory evidence before the Court. For
15
     example, it argued that a particular disclosure was seen by Plaintiff Conner that contained a
16
     “Continue with Apple” button, but then turned around and stated that such a button was not
17
     part of the disclaimer until months after the orders in the Complaint in response to Plaintiff’s
18
     argument. (Dkt. No. 22 at 9.) The Court found: “[t]his issue is not peripheral; what precise
19
     webpages were viewed by the plaintiffs will determine whether or not they were on inquiry
20
     notice and, therefore, assented.” (Dkt. No. 22 at 9.)
21
         Eventbrite also misled the Court regarding the proximity of the “Place Order” button to
22
     the notice of the Terms on scrollable pages. (Dkt. No. 22 at 10.) The Court held, “Eventbrite
23
     bears the burden of proving by a preponderance of the evidence that each plaintiff
24
     assented—through being on inquiry notice—to the agreements. Eventbrite has not met that
25
     burden.” (Dkt. No. 22 at 11.)
26


     3:20-cv-03698-WHO        Opposition to Defendant’s Second Motion to Compel, p. 1
 1       Eventbrite then filed a renewed motion “supplementing the record,” claiming that it

 2   supplied “the very evidence the Court found lacking.” (Dkt. No. 27 at 6.) Although it now

 3   admits, in various footnotes, that the actual design of at least three of its disclaimers is
 4   different from what it presented to the Court earlier, Eventbrite provided purported screen
 5   captures for some, but not all, of the disclaimer designs. (Dkt. No. 27 at 7-9, 14-19.) It also
 6   argues that since its previous motion, it filed an Answer and it is now a “judicially admitted

 7   and established fact” that Plaintiffs assented to the Terms because Eventbrite admitted a

 8   contract governed by the Terms was formed between it and Plaintiffs. (Dkt. No. 27 at 12.)

 9   Eventbrite is wrong about both the significance of its newly presented evidence and
10   Plaintiffs’ purported judicial admission.
11       Even after having been given two bites at the apple, Eventbrite still fails to carry its
12   burden. In particular, Eventbrite has failed to adduce evidence sufficient to show what the

13   contents of the Terms of Service were, at any relevant time. Indeed, despite being required

14   to do so by Plaintiff’s requests for production, and despite being ordered to do so by the

15   Court, Eventbrite still has not produced the Terms of Service files themselves, or any of
16   the corresponding metadata. Instead, Eventbrite relies entirely on unauthenticated
17   Wayback Machine screenshots and unexplained exports from a Salesforce database—
18   evidence that cannot carry Eventbrite’s burden, especially given its repeated failure to

19   produce the original files and metadata that underlie that evidence.

20       Finally, Plaintiffs’ only so-called judicial admission with respect to the Terms relates to

21   venue and choice of law, grounds for which the Ninth Circuit has already held are not
22   sufficient to bind plaintiffs to an arbitration provision.
23       Eventbrite’s second motion should be denied.
24

25

26


     3:20-cv-03698-WHO        Opposition to Defendant’s Second Motion to Compel, p. 2
 1                                          Facts

 2       A. The Court’s Denial of Eventbrite’s First Motion to Compel
            Arbitration
 3
         On August 31, 2020, Eventbrite filed its first Motion to Compel Arbitration. (Dkt. No.
 4
     18.) In support of the motion, Eventbrite submitted various screenshots and other evidence
 5
     regarding the disclosures that were allegedly shown to consumers who used the Eventbrite
 6
     website.
 7
         This evidence included nine exhibits purporting to show various versions of the Terms
 8
     of Service. (See Dacus Decl. (Dkt. No. 18), Exs. A–I.) Some of these exhibits appear to be
 9
     printouts from the Wayback Machine, and other exhibits were purportedly files that had
10
     been exported from an Eventbrite Salesforce database long after the (named) Plaintiffs had
11
     used the Eventbrite service. (Id. ¶¶ 3.) Eventbrite, however, failed to provide the code (such
12
     as HTML code and JavaScript code) of the Terms of Use that the user’s browser or mobile
13
     application would have used to render the pages in order to display them to the user.
14
     (Kennedy Decl. ¶ 8.) Eventbrite also failed to provide the file metadata that would have
15
     revealed, among other things, the creation and modification dates of the Terms of Service
16
     files. (Kennedy Decl. ¶ 11.)
17
         In his declaration, Mr. Dacus said virtually nothing about Exhibits A–I, other than the
18
     fact that he was attaching them to his declaration. Mr. Dacus did not discuss any efforts
19
     taken by him or anyone else at Eventbrite to confirm that the Wikipedia printouts or
20
     Salesforce exports showed the Terms of Service that Plaintiffs (or other consumers) would
21
     have actually seen. Most significantly, Mr. Dacus did not attempt to address the issue that
22
     Exhibits A–I show versions of the Terms of Use that were too wide to be displayed on
23
     mobile devices. This is particularly troubling because Eventbrite has repeatedly stated that
24
     its website serves different versions for mobile web users, desktop web users, and mobile
25
     app users. (Dkt. No 18, at 5-9.) Mr. Dacus also did not address whether the Terms of Use
26


     3:20-cv-03698-WHO       Opposition to Defendant’s Second Motion to Compel, p. 3
 1   files contained or required JavaScript code, which is troubling because the operator of the

 2   Wayback Machine makes clear that “[w]hen a dynamic page contains forms, JavaScript, or

 3   other elements that require interaction with the originating host, the archive will not contain
 4   the original site’s functionality.” (https://help.archive.org/hc/en-us/articles/360004716091-
 5   Wayback-Machine-General-Information (last accessed 6/24/2021).) Further, Wayback pages
 6   must be authenticated to be judicially noticed. See Abu-Lughod v. Calis, No. CV 13-2972

 7   DMG (RZx), 2015 U.S. Dist. LEXIS 189550, at *2 (C.D. Cal. May 20, 2015) (holding

 8   judicial notice is appropriate for the contents of web pages available through the Wayback

 9   Machine, so long as the webpages are authenticated by someone with personal knowledge
10   of how the Wayback Machine creates an unaltered copy of a website as it appeared on a
11   particular day.)
12       The Court denied Eventbrite’s motion, albeit on different grounds. In its Order, the

13   Court discussed several “concerns about Eventbrite’s evidence of mutual consent.” (Dkt.

14   No. 22.) In particular, the Court discussed three primary concerns:

15            •    “The evidence Eventbrite offers does not demonstrate what versions
                   of the sign-in wrap agreements the plaintiffs would have seen during
16
                   the relevant time period.” (Id. at 7.)
17
              •    Eventbrite’s evidence was self-contradictory. For example,
18                 Eventbrite submitted a screenshot containing a “Continue with
                   Apple” button that was allegedly shown to Plaintiff Conner in 2019,
19                 but Eventbrite also alleged that the “Continue with Apple” button
                   was not displayed to consumers until April 20, 2020. (Id. at 9.)
20
              •    Eventbrite attempted to mislead the Court. Specifically, Eventbrite
21                 argued that the Terms of Service notice was “located directly above
                   the ‘Place Order’ . . . button,” when in fact the page was designed to
22                 hide the Terms of Service notice unless the user scrolled to the
23                 bottom. (Id. at 10-11.)
         With these concerns in mind, the Court found that Eventbrite had failed to carry its
24
     burden. With respect to Plaintiff Snow, the Court found that “Eventbrite has not shown what
25
     the pages would have looked like when Snow saw them.” (Id. at 14.) With respect to
26


     3:20-cv-03698-WHO       Opposition to Defendant’s Second Motion to Compel, p. 4
 1   Plaintiff Connor, the Court found that Eventbrite failed to present evidence showing what

 2   she would have seen on the relevant date, and that even the screenshot Eventbrite submitted

 3   would not have put a reasonably prudent consumer on notice because it contained difficult-
 4   to-read gray text on a black background. (Id. at 17.)
 5        B. Eventbrite’s Attempt to Supplement the Record
 6        On November 16, 2020, Eventbrite filed a Second Motion to Compel Arbitration. (Dkt.

 7   No. 27.) Eventbrite argued that a second motion was justified because its personnel scattered

 8   across “three continents” made “extraordinary efforts” to finally obtain “the very evidence

 9   the Court previously found lacking.” (Id. at 1.) Eventbrite also asserted that Plaintiffs’

10   admitted that the Terms of Service governs this case, and that the Terms of Service require

11   arbitration. (Id.)

12        But the Second Motion to Compel contradicts representations that Eventbrite made in

13   its First Motion. In particular, Eventbrite admitted, in a footnote, that the screenshot of the

14   Terms of Service disclaimer it had originally submitted to the Court (i.e., the version with

15   the grey text on the black background) was incorrect, and that a user would have actually

16   seen black and blue text on a white background. (Id. at 9 n.2.) In another footnote,

17   Eventbrite admitted that “Eventbrite’s Prior Motion incorrectly asserted that Ms. Snow

18   completed a different checkout flow in placing the order over which she brings suit.” (Id. at

19   9 n.3.) According to Eventbrite, in contradiction to its First Motion, Ms. Snow would have

20   had to view the “Pay Now” button before submitting her order. (Id. at 15–16.) In yet another

21   footnote correction, Eventbrite asserted that, in contradiction to what it represented in its

22   First Motion, the “Continue with Apple” button would not have been shown to Ms. Conner

23   during the sign-up process. (Id. at 13 n.5.)

24        Eventbrite asked the Court ignore its prior failings, and instead accept the new

25   evidence. In so doing, Eventbrite relied almost entirely on the Declaration of Nick Popoff,

26   its Director of Engineering, which Eventbrite cites over 50 times. (Id.) In his declaration,


     3:20-cv-03698-WHO        Opposition to Defendant’s Second Motion to Compel, p. 5
 1   Mr. Popoff asserts that Eventbrite was able to obtain from its third-party vendor, Rainforest,

 2   videos showing how the checkout flow appeared during a test order that Rainforest

 3   allegedly placed on January 8, 2020. (Dkt. No. 27, Ex. 2 ¶¶ 47–50.) The videos, however, do
 4   not contain the Terms of Service themselves, so it is impossible to tell from the videos what
 5   the Terms of Use stated. (Id., Exs. G, E, K.)
 6       C. Eventbrite’s Refusal to Produce Discovery Regarding Mr. Popoff’s
            Declaration, and Plaintiffs’ Motion to Compel
 7
         After reviewing Eventbrite’s Second Motion and Mr. Popoff’s declaration, Plaintiffs
 8
     served a limited set of discovery requests. The requests were narrowly focused, and included
 9
     only eight requests for production, three interrogatories, and a deposition notice of Mr.
10
     Popoff. (See Kennedy Decl. Exs. B & C) Most significantly, the Requests for Production
11
     required the following:
12
              1. The KEY SIGNUP SOFTWARE FILES for the KEY
13
              SIGNUP DATES. (If YOU do not have one or more such files
14            for one or more such dates in YOUR possession, custody, or
              control, YOU shall produce the KEY SIGNUP SOFTWARE
15            FILE that is closest in time to the date in question.)

16            2. The KEY CHECKOUT SOFTWARE FILES for the KEY
              CHECKOUT DATES. (If YOU do not have one or more such
17            files for one or more such dates in YOUR possession, custody,
              or control, YOU shall produce the KEY CHECKOUT
18            SOFTWARE FILE that is closest in time to the date in
19            question.)

20   (Kennedy Decl. Ex. B at 8.) The requests were clear that Plaintiffs sought production of the

21   files that, among other things, were involved in displaying the Terms of Service. The

22   operative terms were defined as follows:

23            The term “KEY CHECKOUT SOFTWARE FILES” shall mean
              the .html files (or equivalent), the .css files (or equivalent), the
24            client-side javascript files (or equivalent), and the templating
25            files (or equivalent) involved in rendering or displaying the
              Desktop Web and Mobile Web checkout flows and related
26            Terms of Service displayed during DEFENDANT’S checkout


     3:20-cv-03698-WHO         Opposition to Defendant’s Second Motion to Compel, p. 6
              process.
 1

 2
              The term “KEY SIGNUP SOFTWARE FILES” shall mean the
 3            .html files (or equivalent), the .css files (or equivalent), the
              client-side javascript files (or equivalent), and the templating
 4            files (or equivalent) involved in rendering or displaying the
 5            Desktop Web and Mobile Web signup flows and related Terms
              of Service displayed during DEFENDANT’S signup process.
 6
     (Id. at 6.) The requests also made clear that Eventbrite was to produce these files “in their
 7
     native electronic format together with all metadata and other information associated with
 8
     each document in its native electronic format.” (Id. at 4.)
 9
         Eventbrite’s January 15, 2021 response to the discovery was both sloppy and
10
     incomplete. Although Eventbrite produced thousands of files—the vast majority of which
11
     were entirely irrelevant to this case—it failed to preserve any of the file creation or
12
     modification dates, and further failed to provide Plaintiffs with any metadata regarding those
13
     dates. (See Dkt. No. 42 at 1–3.) Instead, the produced files all had incorrect dates of
14
     December 2020 and January 2021—the dates on which Defendant prepared the files for
15
     production. (Id.) Accordingly, Plaintiffs had no way of telling how old the files were. (See
16
     id.) This was important, because the primary issue before the Court—and the very issue that
17
     Mr. Popoff focused on in his declaration—is what Plaintiffs saw on Eventbrite’s website on
18
     the dates in question when they visited the website. Without the date metadata, it was
19
     impossible to tell whether the files are relevant—i.e., what Plaintiffs saw.
20
         In addition, Eventbrite failed to produce the templating files that were responsible for
21
     rendering the pages at issue. These files are critical because, without them, Plaintiffs had no
22
     way of telling what webpages may have been loaded when Plaintiffs visited the site, or what
23
     website addresses corresponded with any of the thousands of .html files that Eventbrite
24
     produced.
25

26


     3:20-cv-03698-WHO        Opposition to Defendant’s Second Motion to Compel, p. 7
 1         Because Eventbrite’s production was useless without these essential information and

 2   documents, Plaintiffs were unable to complete their review of the code. (Kennedy Decl. ¶ 5.)

 3   Instead, Plaintiffs’ counsel met and conferred with Eventbrite’s counsel, and requested that
 4   Eventbrite respond fully to the discovery. (Id.) Eventbrite refused, and subsequently the
 5   parties filed a discovery letter. (See Dkt. No. 42.)
 6         After considering the discovery letter, the Court on February 22, 2021 ordered

 7   Eventbrite to respond to the discovery. (See Dkt. No. 43 at 2.) The Court observed:

 8             I denied the first motion to compel because Eventbrite failed to
 9             establish what agreements the plaintiffs would have seen; it had
               provided agreements from different time periods. The dates that
10             these files were made and modified are material to the issue of
               what agreements existed when.
11
     (Id. at 1.) Accordingly, the Court ordered: “Eventbrite shall produce the requested templating
12
     files for the 14 dates previously identified in the production requests and shall produce the
13
     dates on which the other files at issue were created or modified, and related metadata.” (Id. at
14
     2.)
15

16         D. Eventbrite’s Discovery Delays and Failure to Comply with the Court’s
              Order
17
           Following the Court’s order, counsel for the parties met and conferred regarding the
18
     scope and production dates for the document production. (Kennedy Decl. ¶ 6.) After the
19
     conversation, Plaintiffs’ counsel memorialized the parties’ agreements in a March 14 email,
20
     including the following: “As for (i), I explained that Plaintiffs expect, at a minimum, the
21
     Python (.py) files involved in the Django platform, particularly the ones that map url
22
     endpoints to the client-site .html files. I also explained that if there are other platforms or
23
     programming languages besides Django/Python, Plaintiffs expect for those to be produced
24
     as well.” (Kennedy Decl. Ex. D.) Plaintiffs’ counsel also stated that Plaintiffs expected
25
     Eventbrite to produce the metadata for these files, including the “correct file creation and
26


     3:20-cv-03698-WHO        Opposition to Defendant’s Second Motion to Compel, p. 8
 1   modification dates.” (Id.) Eventbrite’s counsel replied to the email and did not take issue with

 2   this agreement. (Id.)

 3       On March 30, the parties filed a stipulation stating that Eventbrite would produce the
 4   required documents by April 16; that the deposition of Mr. Popoff would occur on May 17;
 5   and that the present opposition would be due June 16. (Dkt. No. 46.) The Court ordered that
 6   the stipulation be effective. (Dkt. No. 47.)

 7       On April 12, Eventbrite’s counsel informed Plaintiffs’ counsel that “[w]e hope to have

 8   the collection completed and files produced to you by April 23, but at this point we are

 9   unsure exactly when we’ll complete the process.” (Kennedy Decl. Ex. D.) On April 21,
10   Eventbrite made a production of files. (Kennedy Decl. ¶ 9.) The parties then agreed that the
11   deposition of Mr. Popoff would take place on May 13. (Kennedy Decl. ¶ 10.)
12       On May 10—three days before the deposition was to take place—Eventbrite’s counsel

13   informed Plaintiffs’ counsel in an email that “we realized today that one source code branch

14   was inadvertently omitted from our prior production.” (Kennedy Decl. ¶ 15) Concurrently,

15   Eventbrite made another large document production. (See id.)
16       The next day, on May 11, Eventbrite’s counsel sent another email to Plaintiff’s counsel,
17   stating:
18              In the course of preparing for Thursday’s deposition, Eventbrite
19              discovered that a set of responsive files was omitted from the
                scope of its prior source code collection and production. We are
20              working to have our vendor collect these files and will produce
                them to you as quickly as possible. We are optimistic that this
21
                will be a matter of days and will let you know the anticipated
22              delivery date as soon as we have that information from our
                vendor.
23
     (Kennedy Decl. Ex. F.) Due to these numerous production delays, the parties had to cancel
24
     the deposition of Mr. Popoff, and rescheduled it for June 3. (Kennedy Decl. ¶ 14.)
25

26


     3:20-cv-03698-WHO        Opposition to Defendant’s Second Motion to Compel, p. 9
 1       On May 25, Eventbrite made its final production of documents. (Kennedy Decl. ¶ 16.)

 2   The production was much larger than expected, and Plaintiffs’ counsel was unable to finish

 3   reviewing the documents until the evening before Mr. Popoff’s June 3 deposition. (Id.)
 4       Going into the deposition, Plaintiffs’ counsel was troubled that he had been unable to
 5   locate any of the files underlying the Terms of Service. (Id.) It seemed that not only had
 6   Eventbrite failed to produce the file creation and modification metadata as ordered by the

 7   Court, but that Eventbrite had entirely failed to even produce the files themselves. (Id.) As

 8   discussed below, Mr. Popoff’s deposition confirmed that these suspicions were correct.

 9       E. Mr. Popoff’s Deposition Confirmed that Eventbrite Failed to Produce
            the Files and Metadata Corresponding to the Terms of Service.
10
         During his deposition, Mr. Popoff was asked several questions regarding the Terms of
11
     Service disclosures that Eventbrite allegedly showed to Plaintiffs and other consumers.
12
     Unfortunately, Mr. Popoff was unusually evasive in his answers to basic questions regarding
13
     (i) how users can access the Terms of Service; (ii) what the user’s browser does to display the
14
     Terms of Service; and (iii) where the Terms of Service is stored. In his brief testimony
15
     regarding the Terms of Service, Mr. Popoff answered with phrases like “I don’t understand
16
     your question” fifteen times:
17
              Q. Okay. In your declaration, the screenshot that we just looked
18            at says, “I accept the terms of service,” correct?
19            A. Yes.
20            Q. And terms of service, as we saw earlier, that was a link that
              if you clicked on the link, it would take you to the terms of
21
              service. Is that your understanding?
22            A. Yes.
23            Q. And that would cause your -- as a consumer, that would
24            cause your web browser to load a file that contained the terms
              of service, right?
25
              MR. TILLEY: Objection. Lacks foundation. Calls for
26            speculation. Incomplete hypothetical.


     3:20-cv-03698-WHO Opposition to Defendant’s Second Motion to Compel, p. 10
             THE WITNESS: Yeah, I don’t understand your question.
 1
             MR. KENNEDY: Q. Okay. When you click on the terms of
 2
             service link, it takes you to the terms of service, right?
 3           A. Yes.
 4           Q. And that terms of service is stored somewhere on the
 5           Internet by Eventbrite, right?
             MR. TILLEY: Object to form.
 6
             THE WITNESS: No.
 7
             MR. KENNEDY: Q. Okay. Where is it stored?
 8
             A. At -- I don’t -- I don’t understand your question.
 9
             Q. When a web browser displays the terms of service, the web
10           browser is actually loading a file, is that right?

11           A. No.

12           Q. Okay. What is the browser doing?

13           MR. TILLEY: Object to form.
             THE WITNESS: I’m not -- I don’t feel able to answer that
14
             question.
15           MR. KENNEDY: Q. Okay. Do you know what an HTML file
16           is?

17           A. Yes.
             Q. Is there an HTML file that [contains] the terms of service for
18
             Eventbrite?
19
             MR. TILLEY: Object to form.
20           THE WITNESS: I don’t believe so.
21           MR. KENNEDY: Q. Okay. And so then where is the terms of
             service? Is there any file that contains the terms of service?
22
             MR. TILLEY: Object to form.
23
             THE WITNESS: I’m not sure I understand your question.
24
             MR. KENNEDY: Q. Okay. I don’t know what’s confusing
25           here, but let me just be straight with where I’m coming from. I
26           have scoured the source code that Eventbrite produced and I
             have not been able to find the terms of service. So what I would

     3:20-cv-03698-WHO Opposition to Defendant’s Second Motion to Compel, p. 11
             like you to do is find the terms of service in this source code.
 1
             Are you able to do that?
 2
             A. I’m not sure.
 3           Q. Okay. Would it help if we took a break? We could take a
 4           20-minute break if you want to and you can look in your source
             code and try to find the terms of service. Would that be helpful?
 5
             A. I don’t believe that would be helpful because I don’t
 6           understand your question at this point.

 7           Q. What is it that you don’t understand, because I’d like to help
             you understand?
 8
             A. Like are you asking -- are you asking me to find a file?
 9
             Q. Yes, I’m asking you to find the file that contains the terms of
10           service that allegedly was shown to the plaintiffs.

11           MR. TILLEY: I’m going to object to form, particularly vague
             as to time and scope.
12
             THE WITNESS: So if you’re asking me to look for a file that
13           contains the terms of service, I could attempt to do that, but still
             I’m not sure I understand how to do that in a way that
14
             satisfies the question because I’m still not totally sure I
15           understand your question.

16           MR. KENNEDY: Q. Okay. Well, when a consumer clicks on
             the terms of service link, it leads to something, right?
17
             MR. TILLEY: Object to form.
18
             THE WITNESS: I don’t understand your question.
19
             MR. KENNEDY: Q. You know, let’s just go -- let’s pull up my
20           web browser here. Okay. So we’re on Eventbrite.com, correct?

21           A. Correct.

22           Q. Okay. Now, where -- how do I get to the terms of service?
             A. I’m not -- I’m not sure I understand your question.
23
             Q. Okay. Sir, I feel like you’re being just a little difficult. I’m
24
             asking a very simple question. I’m on the Eventbrite.com
25           website and I’m asking you how do I get to the terms of service,
             and you don’t understand that question? I just want you to
26


     3:20-cv-03698-WHO Opposition to Defendant’s Second Motion to Compel, p. 12
             answer the questions unless there’s something that is
 1
             legitimately confusing about them.
 2
             MR. TILLEY: Objection. Argumentative. He’s trying, Todd. I
 3           appreciate that, you know, engineering minds work differently
             than lawyers and we’re all different from normal people, but if
 4           you’d like to try your best, and Nick is going to try his best, too.
 5           MR. KENNEDY: Q. Okay. How do you get to the terms of
             service from that website? And just for the record, the
 6
             Eventbrite.com website is displaying on the screen, and I have
 7           scrolled all the way to the bottom of the screen. And I’m asking
             the witness how do I get to the terms of service.
 8
             A. So I see there’s something at the bottom that says “terms.”
 9
             Q. Great. So I’m going to click on that link. And now there’s
10           another page, it’s “Eventbrite.com/l/legal terms.” And do you
             see on this page where there’s another link that says “Terms of
11
             Service?”
12           A. Yes.
13           Q. I’m going to click on that now. Okay. And here I’m at a
14           page that has at the top the title “Eventbrite Terms of Service.”
             Do you see that?
15
             A. Yes.
16           Q. Okay. And do you see this language here that says “Last
17           Updated April 14th, 2021”?

18           A. I do.
             Q. Okay. And this page is the Eventbrite terms of service as it
19
             exists today, right?
20
             MR. TILLEY: Object to form.
21           THE WITNESS: I believe so.
22           MR. KENNEDY: Q. Okay. So where is this terms of service
             stored?
23
             MR. TILLEY: Objection. Vague. Lacks foundation. Calls for
24
             speculation.
25           THE WITNESS: I’m not sure how to answer that question.
26


     3:20-cv-03698-WHO Opposition to Defendant’s Second Motion to Compel, p. 13
             MR. KENNEDY: Q. Well, my web browser is pulling this
 1
             terms of service from Eventbrite’s website, correct?
 2
             MR. TILLEY: Object to form.
 3           THE WITNESS: Yes.
 4           MR. KENNEDY: Q. And so I assume that this terms of service
 5           must be stored somewhere by Eventbrite, right?
             MR. TILLEY: Are you asking him what your assumption is?
 6
             MR. KENNEDY: No. Q. Is it your understanding that
 7           Eventbrite stores the terms of service somewhere?
 8           MR. TILLEY: Object to form.
 9           THE WITNESS: I’m not sure how to answer that question.
10           MR. KENNEDY: Q. Okay. Is there a file that contains the
             language of this terms of service?
11
             MR. TILLEY: Object to form.
12
             THE WITNESS: I -- I don’t know how to answer that
13           question.
14           MR. KENNEDY: Q. Okay. What about the question is
             confusing?
15
             A. You’re asking me questions which are sort of founded on
16           assumptions and probably misunderstanding things. And so it’s
17           difficult for me to answer your question.
             Q. And what do you think I’m assuming or misunderstanding
18
             that makes it difficult for you to engage with this question?
19
             MR. TILLEY: Object to form.
20           THE WITNESS: I don’t understand what you mean by the
21           word store.

22           MR. KENNEDY: Q. And what is confusing or ambiguous
             about the word store?
23
             MR. TILLEY: Object to form.
24           THE WITNESS: You’re -- you’re asking me a technical
25           question, and when you use the word store, I don’t know how
             to apply that in answering the technical question.
26


     3:20-cv-03698-WHO Opposition to Defendant’s Second Motion to Compel, p. 14
              MR. KENNEDY: Q. You don’t know what the word store
 1
              means as a technical matter?
 2
              A. You’re asking me the question, like where is it stored, and --
 3            and in that question I don’t understand what you mean by that
              word, like in order to answer your question.
 4
              Q. Okay. Do you have an understanding of where the terms of
 5            service is posted?
 6            MR. TILLEY: Objection. Vague as to time.

 7            THE WITNESS: Yeah, I’ve done the -- what’s on your screen
              right now was produced by a number of different systems.
 8            There isn’t a singular system or a singular file which is stored in
 9            a singular place, which is the reason why it’s difficult for me to
              answer the question that way.
10
     (Kennedy Decl., Ex. A 37:15-45:4 (emphasis added).)
11
         Plaintiffs’ counsel decided to allow the parties to break from the deposition, in order to
12
     give Mr. Popoff and his counsel an opportunity to discuss how to locate the Terms of Service.
13
     (Kennedy Decl. ¶ 17.) After the break, Eventbrite’s counsel confirmed that Eventbrite had not
14
     produced any files associated with the Terms of Service, because all file collection had been
15
     done from Eventbrite’s archives, whereas the Terms of Service were stored on a third party
16
     repository. (Id. ¶ 18.)
17
         When the deposition continued, Mr. Popoff contradicted the testimony he had just given.
18
     Contrary to his prior testimony that the Terms of Service are not stored on “a singular
19
     system,” Mr. Popoff testified that, in fact, the Terms of Service is stored in repository hosted
20
     by Salesforce. (Kennedy Decl., Ex. A 51:6-12.) Further questioning revealed that Mr. Popoff
21
     had never accessed that repository in connection with the case, nor did he know whether
22
     anyone at Eventbrite had done so. (Kennedy Decl., Ex. A 52:4-21.)
23
         Without the benefit of having the files underlying the Terms of Service, and
24
     with Mr. Popoff being so evasive and obtuse throughout the entire deposition,1
25
     1
26    Mr. Popoff even testified at one point that he did not understand what it meant for one to
     have “visited” the Eventbrite website. (Kennedy Decl., Ex. A 16:3-8.) He also testified that

     3:20-cv-03698-WHO Opposition to Defendant’s Second Motion to Compel, p. 15
 1   counsel for Plaintiffs decided to terminate the deposition early. (Kennedy Decl.,

 2   Ex. A 53:23-55:11.)

 3        Following the deposition, Plaintiffs’ counsel did an additional comprehensive search of
 4   the code that Eventbrite produced and confirmed that it did not contain the Terms of Service
 5   files or the corresponding metadata, as required by the Requests for Production and the
 6   Court’s Order. (Kennedy Decl. ¶ 19.)

 7        To this day, Eventbrite still has not produced the Terms of Service files, or any of the

 8   corresponding metadata. (Id. ¶ 20.)

 9                                         Argument
10   I.   Eventbrite has failed to show what Terms of Service disclosures applied
          to the transactions at issue.
11
          A. Eventbrite bears the burden of proof.
12
          As the Court observed in its Order denying Eventbrite’s first motion to compel,
13
     “Eventbrite, the party seeking to compel arbitration, ‘bears the burden of proving the
14
     existence of an agreement to arbitrate by a preponderance of the evidence.’” (Dkt. No. 22 at
15
     6 (quoting Norcia v. Samsung Telecomms. Am., LLC, 845 F.3d 1279, 1283 (9th Cir. 2017).)
16
     This Court went on to note, “Eventbrite would only be able to carry its burden if it could
17
     show what the agreements looked like during the period when the plaintiffs would have
18
     actually seen them.” (Dkt. No. 22 at 9 (emphasis added).)
19
          By its own admission, Eventbrite cannot meet its burden of proof. Eventbrite states in
20
     its renewed motion to compel arbitration that despite its exhaustive efforts, its engineers
21
     “have confirmed it is impossible to reliably recreate from scratch the specific disclosures
22
     displayed to Plaintiffs at the times they created their accounts, signed in, and/or placed their
23
     orders.” (Dkt. No. 27 at 12.) Instead, it cites to unspecified logs, records, and code overseen
24
     he did not know what counsel meant when asked whether he would be able to “prepar[e] a
25
     list of all IP addresses that had visited Eventbrite’s website in December 2019.” (Popoff Dep.
26   17:24-18:19.) Plaintiffs have produced the entire deposition transcript as Exhibit A to the
     Kennedy Declaration.

     3:20-cv-03698-WHO Opposition to Defendant’s Second Motion to Compel, p. 16
 1   by declarant Nick Popoff to support its assertions of what Plaintiffs saw on particular dates.

 2   However, these conclusory statements are brought into question by the deposition testimony

 3   of Mr. Popoff, who stated that he did not know how to isolate identifying IP information for
 4   particular visits from Plaintiffs, never looked through the relevant source code repository
 5   regarding the Terms, and had a very limited understanding of how the newly obtained third
 6   party vendor video was shot and authenticated. (Kennedy Decl., Ex. A 19:12-20:15, 25:5-

 7   26:14, 51:23-52:21.) As a result, Eventbrite has not, and cannot, meet the requisite burden of

 8   proof.

 9       B. By failing to produce the original Terms of Service files and metadata,
            Eventbrite cannot show what terms applied, or how they appeared to
10
            consumers.
11            1.   The original files and metadata are critical to showing what
12                 Terms of Use applied, and how they were shown to consumers.

13       Whether a particular website has provided inquiry notice of the terms is a fact-intensive

14   inquiry that “depends on the design and content of the website and the agreement’s

15   webpage.” Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1177 (9th Cir. 2014). As this

16   Court noted in its Order on the parties’ discovery dispute, metadata and source files are

17   material to the issue of establishing what agreements existed at certain points in time. (Dkt.

18   No. 43 at 1.) Without this data, Eventbrite’s assertions remain untested.

19       Eventbrite relies on the Declaration of Antwonne Dacus and attached exhibits to

20   establish the contents of the Terms of Service across various dates. (Dacus Decl. ¶2.)

21   However, all of these documents other than the most current Terms are comprised of

22   unauthenticated printouts from the Wayback Machine or exports from a Salesforce database.

23   (Dacus Decl. ¶¶3-4.)

24       There are multiple reasons why the Dacus exhibits are not a substitute for producing the

25   original Terms of Use files and underlying metadata. First, the Wayback Machine exhibits

26   were obviously captured by an unspecified desktop computer, as the width of the page is far



     3:20-cv-03698-WHO Opposition to Defendant’s Second Motion to Compel, p. 17
 1   too wide to be displayed on mobile devices. Accordingly, without seeing the original files,

 2   there is no way of knowing how the Terms would have appeared to users across multiple

 3   formats, such as mobile devices. As for the Salesforce exhibits, they state at the top that they
 4   are “exports,” but there is no explanation regarding what that means, or how an “export”
 5   corresponds to the actual file that a user’s browser would have loaded. Without the original
 6   Salesforce files and underlying metadata, it is anyone’s guess what the actual Terms of Use

 7   would have looked like to a user. Further, the Dacus Salesforce exhibits have the same

 8   problem as the Wayback machine exhibits—they are too wide to be displayed on a mobile

 9   device, and there is no explanation or even assertion regarding how the Terms would have
10   appeared to a mobile device user. Accordingly, one would need to review the original Terms
11   of Use files themselves and the underlying metadata to understand what a user would have
12   seen at any particular time, on any particular device.

13            2.   Eventbrite has no excuse for its failure to produce the Terms of
                   Service files and metadata.
14
         This Court has already considered and rejected Eventbrite’s previous attempt to
15
     withhold metadata and files critical to rendering its site, thus Eventbrite’s lack of
16
     compliance with the Court’s Order is without excuse. The Court stated:
17
              Eventbrite’s only real argument on materiality is that its witness
18            has stated that the files contain the computer code in effect at
19            the right time. But that is the very fact that the plaintiffs seek
              to establish or undermine with this discovery. Eventbrite has
20            not identified with particularity the burden on it from this work
              and has not offered a good reason why its initial production
21
              failed to include dates (especially given the history of this case).
22
     (Dkt. No. 43 at 2.)
23
         Although Eventbrite continued to make ongoing productions of various files
24
     and metadata, the most critical files—the HTML, templating files, and metadata
25
     corresponding to the actual Terms of Service—were never produced. And
26
     Eventbrite certainly did not compensate for this failure during the Popoff


     3:20-cv-03698-WHO Opposition to Defendant’s Second Motion to Compel, p. 18
 1   deposition. As noted in the Statement of Facts above, he was evasive at every

 2   turn—even to the point of pretending that he did not understand what it means for

 3   a file to be “stored”—and had no knowledge about the Salesforce repository,
 4   where the Terms of Service were purportedly kept.
 5       Eventbrite’s failure to abide by its discovery obligations is particularly
 6   troubling in light of its contradictions and about-faces with respect to what

 7   disclosures the Plaintiffs saw when using its website. In its first motion to compel

 8   arbitration, Eventbrite stated unequivocally that “Plaintiff Snow was shown the

 9   below disclosure,” on February 11, 2020, followed by a screen capture and a
10   citation to an allegedly supporting declaration by employee Courtney Duhring.
11   (Dkt. No. 18 at 17.) In its second motion, Eventbrite admits that its representation
12   was false, and supplies a new image of the checkout flow. (Dkt. No. 27 at 14n.3.)

13   Eventbrite does the same thing for Plaintiff Connor, claiming that she, too, saw

14   something different from what it had claimed in its first motion. (Compare Dkt.

15   No. 18 at 19 with Dkt. No. 27 at 18.)
16       Given its multiple failures to provide the Court with accurate representations,
17   as well as its repeated discovery failures despite the Court’s Order, Eventbrite’s
18   failure to produce the Terms of Service files and metadata cannot be excused.

19

20   II. The Court should reject Eventbrite’s argument that there was a
         “Judicial Admission” to arbitrate the case.
21
         Eventbrite tries to entirely sidestep the issue of what its website showed to
22
     consumers, by claiming that Plaintiffs have made the “judicial admission” that
23
     they agreed to binding arbitration. According to Eventbrite, it is “undisputed that
24
     at all times relevant to Plaintiffs’ claims, Eventbrite’s Terms of Service have
25
     required that all disputes relating to Eventbrite’s services or the relationship
26


     3:20-cv-03698-WHO Opposition to Defendant’s Second Motion to Compel, p. 19
 1   between Eventbrite and its users be submitted to mandatory arbitration,” (Dkt.

 2   No. 27 at 7).

 3       As an initial matter, the Court should reject the argument because Eventbrite
 4   waived it by not raising it in its first motion. Further, Eventbrite is incorrect—
 5   Plaintiffs have never admitted that they agreed to binding arbitration, or even that
 6   the Terms of Use on Eventbrite’s website at any particular time contained an

 7   arbitration clause. Rather, Plaintiffs have always maintained that Eventbrite bears

 8   the burden with respect to these issues.

 9       A. The Court should not consider the argument because Eventbrite
            waived it.
10
         Eventbrite waived its “judicial admission” argument by not presenting it in its first
11
     motion to compel. By asserting the argument now, Eventbrite seeks a “second bite at the
12
     apple” with respect to a motion it lost; a practice that courts almost universally condemn.
13
     See United States v. Jingles, 702 F.3d 494, 499 (9th Cir. 2012); Ingle v. Circuit City, 408
14
     F.3d 592, 594 (9th Cir 2005); Lower Elwha Band of S'Klallams v. Lummi Indian Tribe, 235
15
     F.3d 443, 452 (9th Cir. 2000); United States v. Houser, 804 F.2d 565, 567 (9th Cir.
16
     1986). Courts do so for good reason. Allowing a party to bring serial motions seeking the
17
     same relief disincentives that party to put forth its best position the first time around, which
18
     in turn precipitates an inordinate waste of judicial time and resources and interferes with res
19
     judicata rules governing the law of the case. See Arizona v. California, 460 U.S. 605, 618
20
     (1983); In re Apple Inc. Device Performance Litig., 386 F. Supp. 3d 1155, 1163 (N.D. Cal.
21
     2019); 18B WRIGHT, MILLER & COOPER, FEDERAL PRACTICE AND PROCEDURE:
22
     JURISDICTION 2D § 4478, at 637-38 (2002). Likewise, all of the so-called supplementary
23
     evidence Eventbrite presents could have previously been obtained.
24
         This District’s local rules have a procedure for a party to seek reconsideration of a
25
     Court’s order, and it spells out the conditions for being able to do so. See FRCP Rule 59(e)
26


     3:20-cv-03698-WHO Opposition to Defendant’s Second Motion to Compel, p. 20
 1   and Civil L.R. 7-9(b) (requiring an intervening change in the law; additional evidence that

 2   was not previously available to Defendant with due diligence; and/or evidence of clear error

 3   or injustice.); see also Khasin v. R. C. Bigelow, Inc., No. 12-cv-02204-WHO, 2015 U.S.
 4   Dist. LEXIS 126042, at *1-2 (N.D. Cal. Sep. 21, 2015) (denying request for leave to file
 5   motion for reconsideration). Defendant’s failure to exercise due diligence in presenting
 6   evidence sufficient to meet its burden as the movant in support of its original motion is not

 7   proper grounds for asking the Court to reconsider its Order denying arbitration. Neither the

 8   allegations in Plaintiffs’ complaint, Defendant’s admissions in its answer, or any additional

 9   technical and visual data Defendant could be gathering would constitute evidence that was
10   not previously available to Defendant under the applicable rules.
11       B. Plaintiffs have never admitted that they agreed to a Terms of Service
            with an arbitration clause.
12
         Even if the Court considers Eventbrite’s argument, it should reject it. Plaintiffs have
13
     never stipulated that they are required to arbitrate this dispute. Instead, Plaintiffs’ position
14
     has always been that Eventbrite must prove that the parties agreed to arbitrate the dispute,
15
     by providing the original files and metadata corresponding to the Terms of Service.
16
          Eventbrite relies on Plaintiffs’ mention of the TOU in the section of the
17
     Complaint entitled “JURISDICTION, VENUE, APPLICABLE LAW.” (Dkt. No.
18
     1 at ¶¶ 12-20.) Within that section, Plaintiffs invoke the TOU to establish that
19
     venue/jurisdiction is proper in this Court—for the very reason that this case is not
20
     susceptible to arbitration. (Id., ¶ 16 (stating “any legal action against
21
     Eventbrite…that is not precluded by the arbitration provisions in these Terms
22
     must be filed and take place in San Francisco” and “for any actions not subject to
23
     arbitration, you and Eventbrite agree to submit to the personal jurisdiction of the
24
     federal or state courts (as applicable) located in San Francisco County,
25
     California.”) Finally, Plaintiffs invoked the Terms to establish Defendant’s choice
26


     3:20-cv-03698-WHO Opposition to Defendant’s Second Motion to Compel, p. 21
 1   of law. (Id., ¶ 18 (“These Terms are governed by the laws of the State of

 2   California, without regard to its conflict of laws rules. These laws will apply no

 3   matter where in the world you live.”).
 4       Plaintiffs’ reference to the Terms of Service in their Complaint relates only to
 5   venue and choice of law; it does not require arbitration. The Ninth Circuit has
 6   held that such references are insufficient to bind a plaintiff to an arbitration

 7   agreement. See Nguyen v. Barnes & Noble Inc., 763 F.3d 1179-1180 (9th Cir.

 8   2014) (rejecting defendant’s “argument that Nguyen should be equitably estopped

 9   from avoiding arbitration because he ratified the Terms of Use by relying on its
10   choice of law provision in his complaint”). Plaintiffs’ mention of the Terms in
11   their Complaint relates only to the venue and choice of law portion of the Terms.
12   (Dkt. No. 1 at ¶¶ 16-18.)

13       In a recent case on point, the defendants similarly argued that the plaintiff was equitably

14   estopped from contesting the arbitration provision merely because the complaint relied on

15   choice of law and forum selection provisions in the Terms of Use. See Cullen v. Shutterfly
16   Lifetouch, LLC, No. 20-cv-06040-BLF, 2021 U.S. Dist. LEXIS 95440, at *18-21 (N.D. Cal.
17   May 19, 2021). The court disagreed. Citing Nguyen, the court found that plaintiff is not the
18   type of non-signatory contemplated by the equitable estoppel rule, and that the complaint's

19   reliance on choice-of-law and forum selection provisions chosen unilaterally by Lifetouch

20   did not confer a direct benefit on plaintiff sufficient to render the arbitration provision

21   applicable to him under an equitable estoppel. Id., at *18-21.
22       The same is true here. Like the provisions at issue in Cullen, the provisions cited by the
23   Complaint in this case were unilaterally selected by Eventbrite and none conferred any
24   benefit on Plaintiffs. Eventbrite’s only possible argument is that Plaintiffs relied on the

25   Terms to support their breach of contract claim, but a closer reading of that claim establishes

26


     3:20-cv-03698-WHO Opposition to Defendant’s Second Motion to Compel, p. 22
 1   that Plaintiffs seek, pursuant to Civil Code § 1689(b), to rescind the agreements and

 2   contracts. (Dkt. No. 1, ¶ 59.) Accordingly, there is no estoppel here.

 3       Finally, even assuming for the sake of argument that Plaintiffs admitted that they agreed
 4   to some arbitration clause, Eventbrite cannot avoid the real issue: it has failed to show what
 5   the arbitration clause actually stated, or how it would have appeared to a consumer, at any
 6   particular time, on any particular device. Ultimately, Eventbrite cannot avoid its repeated

 7   contradictions and critical discovery failures, even if the Court is inclined to consider its

 8   “judicial admission” argument. Eventbrite has failed to meet its burden of proof with respect

 9   to arbitration.
10

11                                        Conclusion
12       For the reasons stated above, Plaintiffs request that Defendant’s Second Motion to

13   Compel Arbitration be denied.

14                                          Respectfully submitted,
15
      Dated: June 30, 2021                  GUTRIDE SAFIER LLP
16
                                            /s/ Seth A. Safier /s/
17                                          Attorneys for Plaintiffs
18

19

20

21

22

23

24

25

26


     3:20-cv-03698-WHO Opposition to Defendant’s Second Motion to Compel, p. 23
